Citation Nr: 1814371	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a gastroesophageal disorder, to include acid reflux and gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness and/or as secondary to service connected adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from January 1973 to February 2003.  The Veteran received the Southwest Asia Service Medal and the Kuwait Liberation Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to service connection for sleep apnea, acid reflux, and fatigue.  

The Board notes that the Veteran also perfected an appeal for entitlement to service connection for a lower back disability, a bilateral knee condition, and depression.  During the pendency of the appeal, in January 2017, the RO granted service connection for the lower back disability and bilateral knee condition, effective as of December 10, 2008.  With regard to the claim for depression, in November 2017, the RO granted service connection for adjustment disorder with depressed mood, effective as of September 27, 2016.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).   As such, these issues are not before the Board.   


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.  

2.  The Veteran's sleep apnea is not the result of a disease or injury, if any, incurred in active service, and it is not due to an undiagnosed illness related to service.  

3.  The Veteran's gastroesophageal disorder is not the result of a disease or injury, if any, incurred in active service, and it is not due to an undiagnosed illness related to service.  

4.  Service connection is currently in effect for adjustment disorder with depressed mood; the Veteran's chronic fatigue syndrome has been found to be etiologically related to the service-connected adjustment disorder with depressed mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1131, 1117, 5107 (2012); 38 CFR §§ 3.303, 3.317 (2017).  

2.  The criteria for service connection for a gastroesophageal disorder, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1131, 1117, 5107 (2012); 38 CFR §§ 3.303, 3.317 (2017).  

3.  The criteria for service connection for chronic fatigue syndrome as secondary to service connected chronic adjustment disorder with depressed mood have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the duties to notify and assist have been met.  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for adjustment disorder with depressed mood.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317(a), (b).  

Because the Veteran served in the Southwest Asia Theater of Operations during his active service, he is a Persian Gulf Veteran within the meaning of the applicable statute and regulation.  
The Board notes that Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue that is material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently suffers from sleep apnea, a gastroesophageal disorder, and chronic fatigue syndrome, all of which are etiologically related to service, to include his service in Southwest Asia during the period of the Persian Gulf War.  He asserts that these claimed disabilities resulted from his shipboard and laboratory technician exposure to toxic chemicals.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that his primary specialty included Medical Laboratory Technician.  

Each issue will be discussed in turn.  
A.  Sleep Apnea

The Veteran's service treatment records do not reflect of any diagnosis of sleep apnea or complaints related to this condition during active military service.  In the December 1976 report of medical examination for re-enlistment, the Veteran reported that he was in good health.  Likewise, the May 1985 report of medical examination for re-enlistment notes that the Veteran reported that he was in good health.  Furthermore, he denied frequent trouble sleeping.  Moreover, in a September 2002 medical record regarding the Veteran's separation from active duty, the examiner noted that the Veteran was physically qualified for separation and did not make any note of issues related to sleep apnea.  As such, the service treatment records fail to demonstrate that the Veteran suffered from symptoms related to sleep apnea at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from sleep apnea, or chronic symptomatology, within one year of his separation from active duty.  

The Veteran's medical records reflect a diagnosis of sleep apnea more than one year after his separation from active service.  A June 2005 sleep study revealed sleep apnea.  Shortly thereafter, he was provided a CPAP (Continuous Positive Airway Pressure) machine.  In a June 2013 VA treatment note, the examiner noted that the Veteran underwent a sleep study, which revealed mild obstructive sleep apnea.  Therefore, because the Veteran's condition has been attributed to a known clinical diagnosis, sleep apnea, it cannot represent an undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  See 38 U.S.C. § 1117; C.F.R. § 3.317.  

On VA examination in January 2017, the examiner noted that a sleep study was conducted in June 2013 and revealed a diagnosis of mild obstructive sleep apnea.  Following a review of the claims file, the January 2017 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that exposure to diesel fuel does not cause sleep apnea, and that sleep apnea is due to obstruction of airway in the throat caused by a thick neck.  The examiner further noted the Veteran's high BMI (body mass index) and narrow throat opening, as evidenced by Mallampati 4.  

In a separate VA Gulf War medical examination, the January 2017 examiner noted that all of the Veteran's diseases, including sleep apnea, have clear and specific etiologies and diagnoses.  The VA examiner further opined that it was less likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia, as sleep apnea is due to anatomical conditions not caused by toxins.  There is no contrary opinion of record.

Based on the foregoing evidence, the Board finds that the Veteran does not suffer from a current disability of sleep apnea that manifested during, or as a result of, active military service.  

The Board notes that the Veteran has contended that his sleep apnea in the result of his service.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran is credible to describe current symptoms such as difficulty breathing and snoring.   As to the etiology of the sleep apnea, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this case, the Veteran served as a medical corpsman during service and contends that he suffered from sleep apnea which was the result of his service.  Such statements may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (finding that a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  The Veteran reported he had worked part-time as a sports referee and equal employment opportunity commission (EEOC) as a human rights investigator in a January 2017 VA mental disorders examination.  While the Veteran worked as a medical corpsman during service, there is no indication that he has any specialized knowledge in the area of sleep disorders and/or medical diagnostic procedures.  Hence, the Board finds that he is not competent to provide a medical opinion to support this claim on the basis of his assertions alone.  Additionally, as discussed above, the opinion of the January 2017 VA examiner (who has the necessary training and medical knowledge to speak competently to the issue at hand) is highly probative. 

For the foregoing reasons, the preponderance of the evidence is against the claim for sleep apnea.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claim of entitlement to service connection for sleep apnea must be denied.  See 38. U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

B.  Gastroesophageal Disorder

The competent medical evidence of record indicates that the Veteran's gastroesophageal complaints have been attributed to a gastrointestinal disorder diagnosed as GERD; these complaints thus cannot be service-connected as being due to an undiagnosed illness. There is no competent medical evidence to the contrary.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.  Though service connection cannot be presumed, the Veteran's GERD may still warrant direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records do not reflect any diagnosis of a gastroesophageal disorder or complaints related to this condition during active military service.  In the December 1976 and May 1985 reports of medical examination for re-enlistment, the Veteran reported that he was in good health, and he denied frequent indigestion and any stomach, liver, or intestinal trouble.  The Board notes that service treatment records show that during the Veteran's September 2002 annual evaluation, the examiner noted GERD symptoms in the past; however, the service treatment records contain no objective, corroborative evidence of an actual diagnosis or complaints of GERD or any other gastroesophageal disorder.  Furthermore, in a September 2002 medical record regarding the Veteran's separation from active duty, the examiner noted that the Veteran was physically qualified for separation and did not make any note of issues related to a gastroesophageal disorder.  As such, the Board finds that the service treatment records lack sufficient observation or even notation to establish any disability was incurred during active service.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a diagnosed gastroesophageal disorder, or chronic symptomatology, within one year of his separation from active duty.  

On VA examination in January 2017, the Veteran reported the onset of heartburn in 1998; however, he did not report to the sickbay, and he reportedly took antacid tablets to treat the heartburn.  On examination, the VA examiner noted that the Veteran did not demonstrate esophageal stricture, spasm, or diverticula due to any esophageal conditions.  The examiner concluded that the Veteran had a mild esophageal condition of GERD, and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner further noted that GERD is due to incompetence of the gastroesophageal sphincter, which is an anatomical condition that is not caused by toxic chemicals, but is caused congenitally or by certain foods.  

In a separate VA Gulf War medical examination, the January 2017 examiner noted that all of the Veteran's diseases, including his esophageal condition, have clear and specific etiologies and diagnoses.  The VA examiner further opined that it was less likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia, as GERD is due to anatomical conditions not caused by toxins.  

There are no contrary opinions of records.

The Board notes that the Veteran has contended that his GERD in the result of his service.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

The Veteran is credible to describe current symptoms such as heartburn.   As to the etiology of the GERD, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this case, the Veteran served as a medical corpsman during service and contends that he suffered from GERD which was the result of his service.  Such statements may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black, supra.  The Veteran reported he had worked part-time as a sports referee and EEOC as a human rights investigator in a January 2017 VA mental disorders examination.  While the Veteran worked as a medical corpsman during service, there is no indication that he has any specialized knowledge in the area of gastrointestinal disorders and/or medical diagnostic procedures.  Hence, the Board finds that he is not competent to provide a medical opinion to support this claim on the basis of his assertions alone.  Additionally, as discussed above, the opinion of the January 2017 VA examiner (who has the necessary training and medical knowledge to speak competently to the issue at hand) is highly probative. 

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for an esophageal disorder must be denied.  See 38. U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

C.  Chronic Fatigue Syndrome

The Veteran generally contends that his chronic fatigue syndrome was caused or aggravated by his service connected adjustment disorder with depressed mood.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic fatigue syndrome as secondary to adjustment disorder with depressed mood is warranted.

On VA examination in January 2017, the Veteran reported that he has experienced being tired and sleepy during the day since the time he was diagnosed with sleep apnea.  He further reported that he wakes up repeatedly from his sleep even with use of the CPAP machine.  The VA examiner noted that the Veteran demonstrated signs and symptoms attributable to chronic fatigue syndrome, including debilitating fatigue, neuropsychological symptoms, and sleep disturbance.  The VA examiner opined that the Veteran's fatigue was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, indicating that exposure to toxic chemicals does not cause fatigue; however, the examiner further concluded that the Veteran's fatigue was due to insomnia from depression and sleep apnea.  The Board observes that service connection has been established for adjustment disorder with depressed mood.  

There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While the VA examiner provided only a minimum rationale for her opinion, the opinion was expressed in terms to warrant application of the benefit-of-the-doubt doctrine. 

Given the totality of the evidence-to include the uncontradicted opinion noted above-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board likewise concludes that the criteria for service connection for chronic fatigue syndrome, as secondary to the service-connected adjustment disorder with depressed mood, are met.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a gastroesophageal disorder, to include acid reflux and GERD, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for chronic fatigue syndrome, as secondary to service connected adjustment disorder with depressed mood, is granted.


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


